Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This action is in response to claims filed on March 7th, 2022. Claims 1-25 are cancelled and claims 26-50 are presented. Claims 26-50 are therefore pending and currently under consideration for patentability. This application is a Continuation of U.S. Patent Application No. 15/356,531, filed on November 18, 2016 in the name of Borchetta et al. and titled SYSTEMS AND METHODS FOR GENERATING CUSTOMIZED AVATARS AND CUSTOMIZED ONLINE PORTALS, which Application is a Continuation-In-Part Application of U.S. Application No. 14/304,930, filed on June 14, 2014 in the name of Borchetta et al. and titled SYSTEMS AND METHODS FOR FACILITATING FUNDRAISING CAMPAIGNS VIA USE OF CUSTOMIZED AVATARS, which application in turn claims the benefit of U.S. Provisional Application No. 61/834,918 filed June 14, 2013 in the name of Borchetta et al., titled SYSTEMS AND METHODS FOR A CUSTOMIZED WEBSITE PORTAL TO FACILITATE FUNDRAISING. The entirety of each of these Applications is incorporated by reference herein for all purposes. Applicant submitted the Terminal disclaimer on March 7th, 2022. Claims 26-50 are therefore pending and currently under consideration for patentability.

Double Patenting – Withdrawn 
Per Applicant’s submission of Terminal Disclaimer with respect to the rejection of claims 26-50 under nonstatutory double patenting rejection, as applicant’s submission of Terminal Disclaimer approved on March 7th, 2022.  (Please refer to Terminal disclaimer filed on March 7th, 2022). Thus, the rejection is withdrawn accordingly.

Claim Rejections - 35 USC §101 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 26-50 under 35 U.S.C. 101 been fully considered and patent eligible.
	More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of receiving a request to generate a first customized online store that features a customized avatar of the first user and selling a first item to the at least one recipient associated with the first user through customized online store, i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas (i.e. “PEG” Revised Step 2A Prong One=Yes).
However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of “generating the customized avatar of the second user using (ii) the second data received from the second user device; and (ii) the proprietary marketing content indicating the organization; generating for the first user a first customized online store comprising a first plurality of web pages by using the first data received from the first user device, the generating including placing the customized avatar of the first user into the first customized online store, wherein the first customized online store includes purchasing functionality on at least one of the first plurality of web page and includes the customized avatar of the first user throughout more than one of the first plurality of web pages; generating for the second user a second customized online store comprising a second plurality of web pages by using the second data received from the second user device, the generating including placing the customized avatar of the second user into the second customized online store, wherein the second customized online store includes purchasing functionality on at least one of the second plurality of web pages and includes the customized avatar of the second user throughout more than one of the second plurality of web pages; generating a first unique URL that serves as an online address to the first customized online store; generating a second unique URL that serves as an online address to the second customized online store”, integrate the exception into a practical application in accordance with and in light of [0103-0104] of Applicant’s specification. 
More specifically, the Examiner notes that as per [0098 and Fig. 12], it is stated that “example method for facilitating a user's marketing efforts on behalf of a third party organization by performing at least one of the following functions: (i) generating a customized online portal for the user, based on content received from the user and the third party organization, (ii) generating a customized avatar for the user based on information received from the user and, in some embodiments, uniform or insignia information received from the third party organization, (iii) facilitating transactions (e.g., purchases of products or donations) made by individuals in a given user's personal network which benefit the third party organization; (iv) tracking a user's progress in his/her efforts towards contributing to a campaign; (v) tracking, managing and/or transmitting funds collected by each user (or as a result of a particular user's marketing efforts) on behalf of the third party organization; and (vi) generating, transmitting and/or tracking one or more marketing messages on behalf of a given user, distributed (by or on behalf of the user) to specified individuals in the user's personal network to promote a campaign for the third party organization …”
Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Therefore, claims 26-50 are deemed patent eligible.

Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 26-50 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 26-50 is withdrawn.
	
Allowable Subject Matter
Claims 26-50 are allowed. The closest prior art of record is (“Carvajal” US PUB. 20150262262) in view of (“Schueller” US Pub. 20110244952) in view of (“Flynn” US Pub. 20120310761) in view of (“Delgado” US Pat. 7162429) in view of (“Barnum” US Pub. 20040143520).
The following is a statement of reasons for the indication of allowable subject matter:
The Examiner notes that after an exhaustive prior art search, the claimed subject matter of claims 26, 40, and 45 appears to be potentially allowable in view of prior art. Specifically, the Examiner was unable to find the specifically generating the customized avatar of the first user using (i) the first data received from the first user device; and (ii) proprietary marketing content indicating the organization; generating the customized avatar of the second user using (ii) the second data received from the second user device; and (ii) the proprietary marketing content indicating the organization; generating for the first user a first customized online store comprising a first plurality of web pages by using the first data received from the first user device, the generating including placing the customized avatar of the first user into the first customized online store, wherein the first customized online store includes purchasing functionality on at least one of the first plurality of web page and includes the customized avatar of the first user throughout more than one of the first plurality of web pages; generating for the second user a second customized online store comprising a second plurality of web pages by using the second data received from the second user device, the generating including placing the customized avatar of the second user into the second customized online store, wherein the second customized online store includes purchasing functionality on at least one of the second plurality of web pages and includes the customized avatar of the second user throughout more than one of the second plurality of web pages; generating a first unique URL that serves as an online address to the first customized online store; generating a second unique URL that serves as an online address to the second customized online store.
Furthermore, as it relates to the current independent claims 26, 40, and 45, the Examiner notes the previously found prior art reference of U.S. Pub. 20150262262 (“Carvajal”) in view of (“Schueller” US Pub. 20110244952) in view of (“Flynn” US Pub. 20120310761) in view of (“Delgado” US Pat. 7162429) in view of (“Barnum” US Pub. 20040143520) was directed towards the entirety of the claimed subject matter and was the best known reference to one of ordinary skill in the art to address the instant claims, however Carvajal, Schueller, Flynn, Delgado, and Barnum simply does not disclose and/or teach the specific limitation of generating the customized avatar of the first user using (i) the first data received from the first user device; and (ii) proprietary marketing content indicating the organization; generating the customized avatar of the second user using (ii) the second data received from the second user device; and (ii) the proprietary marketing content indicating the organization; generating for the first user a first customized online store comprising a first plurality of web pages by using the first data received from the first user device, the generating including placing the customized avatar of the first user into the first customized online store, wherein the first customized online store includes purchasing functionality on at least one of the first plurality of web page and includes the customized avatar of the first user throughout more than one of the first plurality of web pages; generating for the second user a second customized online store comprising a second plurality of web pages by using the second data received from the second user device, the generating including placing the customized avatar of the second user into the second customized online store, wherein the second customized online store includes purchasing functionality on at least one of the second plurality of web pages and includes the customized avatar of the second user throughout more than one of the second plurality of web pages; generating a first unique URL that serves as an online address to the first customized online store; generating a second unique URL that serves as an online address to the second customized online store.
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL-reference remedies the deficiencies of the applied (“Carvajal” US PUB. 20150262262) in view of (“Schueller” US Pub. 20110244952) in view of (“Flynn” US Pub. 20120310761) in view of (“Delgado” US Pat. 7162429) in view of (“Barnum” US Pub. 20040143520) references, and thereby fails to anticipate and/or make obvious the claimed invention.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAUTAM UBALE/            Primary Examiner, Art Unit 3682